Citation Nr: 0030496	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 27, 1998, for 
the award of a 10 percent evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the veteran's evaluation for 
tinnitus to 10 percent effective from May 27, 1998.  The 
veteran and his representative appeared before a hearing 
officer at the RO in September 1998.  Subsequently, the 
veteran and his representative appeared before a Member of 
the Board via videoconference hearing in July 2000.


FINDINGS OF FACT

1.  The veteran submitted an unsigned letter in October 1995 
requesting a compensation and pension examination to support 
a claim for increased evaluations for several disabilities to 
include tinnitus.

2.  In an October 13, 1995 letter, the RO advised the veteran 
and his representative at that time, that his signature was 
required on the letter to validate the claim.  

3.  Neither the signed letter or a completed VA Form 21-526, 
Veteran's Application for Compensation or Pension, was 
received within one year of the date that the unsigned letter 
was submitted.

4.  A completed and signed letter from the veteran's attorney 
requesting increased evaluation for tinnitus was received on 
May 27, 1998.



CONCLUSION OF LAW

The criteria for assignment of an effective earlier than May 
27, 1998, for the award of a 10 percent evaluation for 
tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.155-3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of the award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (2000).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.151 (2000).  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim.  A report 
of examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157 (2000).

The requirement for execution of a formal application is 
significant and that benefits can be paid only if the veteran 
files the form specified by the Secretary.  In a similar case 
before the United States Court of Appeals for Veterans Claims 
(Court), the veteran submitted an unexecuted claim for 
benefits, the RO notified the appellant of the information 
required to complete the application, however, the appellant 
did not complete the form within one year of the date of the 
Secretary's notification and his claim for an earlier 
effective date was denied.  Fleshman v. Brown, 9 Vet. App. 
548 (1996); aff'd, 138 F.3d 1429 (Fed. Cir. 1998); cert. 
denied, 119 S. Ct. 371 (1999).  The Court held that when an 
applicant fails to provide critical elements of the 
information requested on the form, and VA returns the form to 
the applicant requesting that he provide the missing items, 
the applicant will not have satisfied the "in the form 
prescribed by the Secretary" requirements of § 5101(a), until 
he submits the requested information.  Fleshman v. Brown, 9 
Vet. App. 548.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7) amended the provisions of 
38 U.S.C.A. §§ 5102-7, 5126 effective November 9, 2000.  The 
new statutes provided that all necessary instructions and 
forms will be furnished to any person applying for VA 
benefits.  Additionally, if the claimant's application for a 
benefit is incomplete, the Secretary shall notify the 
claimant and the claimant's representative of the information 
necessary to complete the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5102, 5103).

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 3-2000 (2000), the VA General 
Counsel stated that when there is a change in criteria, if it 
determined by the Board that the amended law or regulation is 
more favorable, the new criteria may not be applied prior to 
the effective date of the change in the regulation.  In the 
instant case, the Board finds no difference in the outcome 
under either version as the RO complied with both versions of 
the amended statute in this instance.  

In the present case, an unsigned letter from the veteran was 
received in October 1995 requesting an increased evaluation 
for tinnitus among others and a VA examination.  The Board 
finds that this letter was informal claim for increased 
evaluation for tinnitus.

Under both versions of the law, the VA has a duty to inform 
the veteran of the necessity to submit that evidence to 
complete his application for benefits.  See Epps v. Brown, 9 
Vet. App. 341, 344-45 (1996), aff'd. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Pursuant to this "duty to inform" the 
veteran of the necessary steps required to complete his 
application, the RO, in an October 13, 1995 letter to the 
veteran with a copy to his representative, returned the 
letter and requested that the veteran sign the letter and 
return it to the VA in order to make his claim valid.  The 
evidence does not show that the signed letter or a completed 
application for VA compensation or pension was received 
within one year of receipt of the informal claim for 
benefits.

In May 1998 letter, the veteran's attorney requested that 
this correspondence be accepted as an application for an 
increased evaluation for tinnitus.  The RO accepted the 
letter as an application for such and awarded a 10 percent 
evaluation for tinnitus effective the date of receipt of the 
letter, May 27, 1998.  

At his July 2000 hearing, it was argued that the October 1995 
letter was a formal claim.  The veteran testified that he 
remembered receiving communication back from the RO in 
October 1995, but did not remember the content of such 
communication.  

As discussed above, absent evidence of a prior informal claim 
followed by a completed application within one year of the 
informal claim, there is no legal basis upon which the Board 
may establish an effective date for an increased evaluation 
for tinnitus prior to May 27, 1998.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400.  As such, the veteran's claim 
is denied.


ORDER

An effective date prior to May 27, 1998, for the award of a 
10 percent evaluation for tinnitus is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 1 -


